Title: From George Washington to Samuel Holden Parsons, 30 April 1781
From: Washington, George
To: Parsons, Samuel Holden


                        Dear Sir

                            Head Quarters New Windsor April 30th 1781
                        
                        I have had the pleasure to receive Your Letter of the 20th Inst. and am glad to find by it, that You are in a
                            fair way of recovering Your health again, and that the measures You had taken previous to Your illness have been attended
                            with some degree of success. As soon as the circumstances will possibly admit, I wish the Detachment of Continental Troops
                            at Danbury may be sent back to the Army: The Quarter Master General, having it in contemplation to have a considerable
                            quantity of Provisions brought on, at once from Danbury to Peekskill, it will be well to make use of these Troops as an
                            escort for it; and to give the Commanding officer directions, to afford his aid and assistance, in every possible way, to
                            facilitate the transportation.
                        There are insuperable obstacles, which will at present prevent an attempt to carry into execution the
                            Enterprize you have suggested. It may however be expedient, to keep even the proposal a secret. I am Dear Sir.

                    